Blandford, Justice.
This was a bill filed in the superior court of Pulaski county, by Mrs. Fleetwood- against Miss Dees of that county, and against James Lord and H. A. Hall of Wilkinson county. It appears that Miss Dees had, before the filing of this bill, sold her interest in the homestead property, the subject-matter of the proceeding, to the co-defendants. Upon demurrer, the bill was dismissed by the court for want of jurisdiction.
We think the court was right in dismissing this bill. Miss Dees having parted with her interest in the property, and not being a party at interest under the bill, no re¿ief could be prayed as against her; and she being the only defendant residing in the county of Pulaski, the superior court of that county had no jurisdiction.
Judgment affirmed.